Name: Commission Implementing Decision (EU) 2016/422 of 18 March 2016 on the compliance of unit rates for charging zones for 2015 under Article 17 of Implementing Regulation (EU) No 391/2013 (notified under document C(2016) 1595) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: transport policy;  prices;  air and space transport;  marketing;  economic geography
 Date Published: 2016-03-22

 22.3.2016 EN Official Journal of the European Union L 75/68 COMMISSION IMPLEMENTING DECISION (EU) 2016/422 of 18 March 2016 on the compliance of unit rates for charging zones for 2015 under Article 17 of Implementing Regulation (EU) No 391/2013 (notified under document C(2016) 1595) (Only the German, Italian and Slovak texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 550/2004 of the European Parliament and of the Council of 10 March 2004 on the provision of air navigation services in the Single European Sky (the service provision Regulation) (1), and in particular Article 16(1) thereof, Having regard to Commission Implementing Regulation (EU) No 391/2013 of 3 May 2013 laying down a common charging scheme for air navigation services (2), and in particular Article 17(1)(d) thereof, Whereas: (1) Implementing Regulation (EU) No 391/2013 lays down a common charging scheme for air navigation services. The common charging scheme is an integral element in reaching the objectives of the performance scheme as established under Article 11 of Regulation (EC) No 549/2004 of the European Parliament and of the Council (3) and Commission Implementing Regulation (EU) No 390/2013 (4). (2) Commission Implementing Decision 2014/132/EU (5) sets the Union-wide performance targets, including a cost-efficiency target for en route air navigation services expressed in determined unit costs for the provision of those services, for the second reference period, which covers the years 2015 to 2019 inclusive. (3) Pursuant to Article 17(1)(c) and 17(2) of Implementing Regulation (EU) No 391/2013, the Commission is to assess the unit rates for charging zones for 2015 submitted by the Member States to the Commission following the revision of performance targets as a result of Commission Implementing Decision (EU) 2015/348 (6). The assessment concerns the compliance of those unit rates with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. (4) The Commission has carried out its assessment of the unit rates with the support of Eurocontrol's Performance Review Unit and Central Route Charges Office, using the data and additional information provided by the Member States by 1 June 2015 as well as relevant information submitted as part of the revised performance plans. The assessment also took into account corrections by Member States to the unit rates following subsequent contacts with the Commission. Furthermore, the assessment of the unit rates for 2015 took into account the report of the Performance Review Body on the revised performance plans for the second reference period, which was submitted to the Commission on 15 October 2015. (5) On the basis of that assessment, the Commission has found, in accordance with Article 17(1)(d) of Implementing Regulation (EU) No 391/2013, that the 2015 unit rates for the en route charging zones of Italy, Austria and the Slovak Republic are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. (6) Pursuant to Article 17(1)(d) of Implementing Regulation (EU) No 391/2013, the Member States concerned should be notified of that finding. (7) Given that the 2015 unit rates concerned are based on performance plans adopted after 1 November of the year preceding the second reference period, it is recalled that, in accordance with Article 17(2) of Implementing Regulation (EU) No 391/2013, the difference in revenue due to the temporary application of initial unit rate in 2015 should be carried over in the calculation of the unit rate for 2016. HAS ADOPTED THIS DECISION: Article 1 The 2015 unit rates for the en route charging zone set out in the Annex are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. Article 2 This Decision is addressed to the Italian Republic, the Republic of Austria and the Slovak Republic. Done at Brussels, 18 March 2016. For the Commission Violeta BULC Member of the Commission (1) OJ L 96, 31.3.2004, p. 10. (2) OJ L 128, 9.5.2013, p. 31. (3) Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (OJ L 96, 31.3.2004, p. 1). (4) Commission Implementing Regulation (EU) No 390/2013 of 3 May 2013 laying down a performance scheme for air navigation services and network functions (OJ L 128, 9.5.2013, p. 1). (5) Commission Implementing Decision 2014/132/EU of 11 March 2014 setting the Union-wide performance targets for the air traffic management network and alert thresholds for the second reference period 2015-19 (OJ L 71, 12.3.2014, p. 20). (6) Commission Implementing Decision (EU) 2015/348 of 2 March 2015 concerning the consistency of certain targets included in the national or functional airspace block plans submitted pursuant to Regulation (EC) No 549/2004 of the European Parliament and of the Council with the Union-wide performance targets for the second reference period (OJ L 60, 4.3.2015, p. 55). ANNEX Charging zone Submitted 2015 en route unit rate in national currency (*) (ISO Code) 1 Austria 73,34 2 Italy 80,49 3 Slovak Republic 54,99 (*) These unit rates do not include the administrative unit rate referred to in Article 18(1) of Implementing Regulation (EU) No 391/2013 and which apply to States party to Eurocontrol's Multilateral Agreement relating to route charges.